Pek Cukiam-.
This is a rule to- show cause why a mandamus should not he awarded.
Relators being the owners of lands at the corner of the Hudson county boulevard and Clendenny avenue, in the city -of Jersey City, applied to the proper authority for a permit to convert certain garages into stores and erect stores on the property, and the permit was refused solely upon the ground that the zoning ordinance of the city of Jersey City restricted the premises in question solely for residential purposes.
We think this case is controlled by the rules and principles laid down by Ignaciunas v. Risley, 1 N. J. Adv. R. 1023, and, -under the authority thereof, an alternative writ of mandamus should issue.